Citation Nr: 1518121	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability, including due to asbestos exposure.  

2.  Entitlement to service connection for vertigo, including as secondary to service-connected bilateral hearing loss or tinnitus.  

3.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety, including as secondary to vertigo.  

4.  Entitlement to service connection for a skin disorder, including due to herbicide exposure.  

5.  Entitlement to service connection for hypertension, including due to herbicide exposure.  

6.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

7.  Entitlement to special monthly pension based on the need for regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Mack Knopf, Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The Veteran served on active duty from April 1963 to April 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Veteran appeared at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The issues of entitlement to service connection for vertigo, a psychiatric disorder, a skin disorder, and hypertension, as well as the claims for an initial compensable disability rating for bilateral hearing loss and special monthly pension based on the need for regular aid and attendance or housebound status, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not currently have a lung disorder.  


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

A standard May 2010 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment and personnel records have been obtained.  

The transcript of the Veteran's June 2014 video conference Board hearing is also of record.  The hearing was in compliance with required procedures as the presiding Acting Veterans Law Judge duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

A VA examination was not conducted.  As there is no evidence of a current lung disorder, there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected condition and the currently claimed disorder.  Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that he has a currently manifested lung disorder.  Given that there is no competent evidence on file establishing a current lung disorder, there is no duty to provide an examination or to obtain a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain regarding this issue, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service treatment records reflect no complaints, findings, treatment or diagnoses for any lung disorder.  The Veteran's April 1963 medical history report on induction indicates he reported shortness of breath when breathing through his nose and had a history of having had a growth removed from his nose.  There are no respiratory complaints noted in the service treatment records.  His March 1965 separation examination report indicates that clinical evaluation of his lungs and chest was normal and a chest X-ray study was negative for abnormality.  

The Veteran has submitted no competent medical evidence showing he currently has a lung disorder.  In fact, during his June 2014 hearing, the Veteran testified that to his knowledge he did not have a lung disorder, and had not been advised of such by any clinician, but he merely wanted to assert that he had been exposed to asbestos in service while serving aboard the USS Ranger.  

As there is no competent evidence of record showing that the Veteran currently has a lung disorder, the preponderance of the evidence is against the claim for service connection for a lung disorder, including due to asbestos exposure; there is no doubt to be resolved; and service connection for a lung disorder is not warranted.  See Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  


ORDER

Service connection for a lung disorder is denied.  



REMAND

Although the Board regrets the delay, the claim must be remanded for further development, to include obtaining examinations and additional treatment records.

The Veteran seeks service connection for vertigo, to include as secondary to his service-connected bilateral hearing loss and/or tinnitus.  He also seeks service connection for a psychiatric disorder, to include depression and anxiety, as either incurred in service or as secondary to his vertigo, which he believes to be service-connected.  He further contends that he has a skin disorder and hypertension as a result of his exposure to herbicides aboard the USS Ranger during the Vietnam War.  The Veteran should undergo VA examinations in connection with these claims.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With regard to the claim for a higher rating for his service-connected bilateral hearing loss, the Veteran was last afforded a VA examination in September 2010.  Although he was scheduled for another VA examination in April 2013, audiological testing could not be conducted because both external auditory canals were completely occluded.  The Veteran was advised to have his ears cleaned by his primary care physician and reschedule the appointment.  During his June 2014 hearing, the Veteran indicated that his bilateral hearing loss has worsened since the most recent VA examination, and that he wished to be rescheduled for another examination.  

The record clearly raises a question as to the current severity of his service-connected bilateral hearing loss.  As such, the issue must be remanded to afford him a contemporaneous VA examination to assess the current extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The issue of special monthly pension based on the aid and attendance or housebound status is inextricably intertwined with the Veteran's service connection claims.  The issue may not be resolved until the service connection issues are first addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Further, during his June 2014 hearing, the Veteran testified that his condition had improved with regard to his claim for a special monthly pension, and accordingly, he should be afforded another VA examination in connection with this claim.  

With respect to obtaining additional, pertinent records, the Veteran has repeatedly indicated that he receives all of his health care at the VA.  The June 2012 statement of the case indicates that the Veteran's VA medical records, dating from March 1998 to June 2012, were reviewed electronically.  However, no VA treatment records have been associated with the paper claims file or the virtual claims file.  All pertinent VA medical treatment records must be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, in his April 2010 application for VA compensation, the Veteran indicated that he received disability benefits from the Social Security Administration (SSA).  It cannot be determined whether SSA records contain relevant information related to the Veteran's claimed disabilities.  The duty to assist requires an attempt to obtain the potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 1998 to the present from all appropriate facilities, including the Birmingham VA Medical Center, and associate them with the Veteran's claims file.  

2.  Contact SSA and request copies of any decision and associated evidence regarding any award or application for benefits on behalf of the Veteran.  

3.  Thereafter, schedule the Veteran for a VA mental health examination by an appropriate medical professional to determine the current nature and etiology of any psychiatric disorder, to include depression and anxiety.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, to include depression and/or anxiety had its onset in service, or is otherwise related to his active service, or any incident therein. 

The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder was a) caused by or b) aggravated by his vertigo or his service-connected bilateral hearing loss and/or tinnitus.  Both parts of this question (i.e. direct causation and aggravation) must be addressed).

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  The examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

4.  Schedule the Veteran for a VA examination(s) by an appropriate medical professional(s) to address the nature and etiology of his claimed skin disorder and hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s).  

The examiner(s) is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder (claimed as a rash) and hypertension had onset during active military service, or, alternatively, whether it was caused by his service or any incident therein, to include any possible in-service exposure to herbicides and/or chemicals used for film processing and developing photographs.

The examination report must include a complete rationale for all opinions expressed.  The examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of the claimed vertigo.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current vertigo disorder had onset in service, or is otherwise related to his active service, or any incident therein. 

The examiner should also state whether it is at least as likely as not that any current vertigo disorder was a) caused by or b) aggravated by either vertigo or his service-connected bilateral hearing loss and/or tinnitus.  Both parts of this question (i.e. direct causation and aggravation) must be addressed).

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  The examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

6.  Schedule the Veteran for a VA examination to ascertain his eligibility for special monthly pension on the basis of housebound status or need for regular aid and attendance by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examination report must include a complete rationale for all opinions expressed.  The examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

7.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


